MEMORANDUM OPINION
                                        No. 04-11-00801-CV

                                 IN RE Charles Edmund STAGGS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 7, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 9, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                PER CURIAM




1
 This proceeding arises out of Cause No. 2006PB5000053L1, in the County Court at Law No. 1, Webb County,
Texas, the Honorable Alvino Morales presiding.